Citation Nr: 0805362	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  98-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

On August 10, 1998, the veteran testified at an electronic 
(video conference) hearing before a Veterans Law Judge.  A 
transcript of that hearing is of record.  The Veterans Law 
Judge before whom the veteran testified in August 1998 is no 
longer employed by the Board.  In October 2005, in accordance 
with 38 C.F.R. §§ 20.700, 20.702(e) (2007), the veteran 
waived in writing his right to a hearing before another 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case in 1998 and 2000.  In 
a January 2004 decision, the Board denied the veteran's 
appeal.  That decision was vacated by  Order of the United 
States Court of Appeals for Veterans Claims (Court), pursuant 
to the terms of a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant.  The joint motion was 
predicated on the failure to comply with the terms of an 
earlier remand by the Board.  Following the Court's Order, 
the Board remanded the veteran's claim in November 2005, with 
instructions intended to obtain records as could verify the 
veteran's claimed stressors, and to have the veteran undergo 
psychological testing and a psychiatric examination to 
ascertain whether any of 4 enumerated verified stressors, (or 
other stressor as may be verified subsequent to the Board's 
remand), caused PTSD.  

The psychological testing requested by the Board in 2005 was 
not conducted.  It will be necessary to attempt to accomplish 
it.  

In addition, although the specific documents sought in the 
Board's 2005 Remand to attempt to verify additional stressors 
(in excess of a year's worth of deck logs of the USS Chicago 
[1/71 - 3/72]) could not be obtained, the RO verified an 
individual went over board, possibly by his own volition, at 
the time the veteran served on that ship.  Since this is near 
enough to the veteran's reported stressor of a friend's 
attempt at suicide by jumping over board, it should have been 
communicated to the VA examiner as a fifth verified stressor 
for consideration in his examination.  As it was not, a 
supplement to the October 2007 examination report that was 
obtained should be sought.  

It also must be observed that the October 2007 examination 
that was conducted at the Board's request, resulted in a 
diagnosis of PTSD.  Although the report from this examination 
reflects the examiner's awareness of the original 4 verified 
stressors, he did not base the diagnosis on any of those 
factual events.  Rather, the identified stressors that formed 
the basis of the diagnosis appears to have been the content 
of a dream.  The dream apparently concerned "seeing men 
swept overboard and having rockets/missiles fired at the ship 
he was on."  

Neither of the events in the veteran's dream have been 
verified, but it must be acknowledged that seeing men swept 
overboard, has some similarities to the verified suicide 
attempt.  Therefore, after the requested psychological 
testing is accomplished, the physician who conducted the 
October 2007 examination should be asked to supplement his 
report, to address the results of the testing, and the 
significance of the verified suicide attempt.  




Accordingly, the case is REMANDED for the following action:

1.  The veteran, through his attorney, should be 
asked to identify any additional treatment records 
not already of record they consider relevant to the 
appeal.  Thereafter, attempts to obtain the 
identified records should be accomplished.  

2.  The veteran should be scheduled to undergo the 
psychological testing requested in the Board's 2005 
Remand, which asked that, 

the veteran be seen by a VA 
psychologist who should conduct 
appropriate diagnostic studies 
including the Minnesota Multiphasic 
Personality Inventory evaluation with 
PTSD sub scale testing, to determine 
the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  

3.  Thereafter, the claims file should be provided 
to the physician who conducted the October 2007 VA 
examination.  That person should be asked to re-
familiarize himself with its contents, and provide 
a supplement to his October 2007 report that 
addresses whether the veteran has PTSD, based on 
any of the veteran's verified military service 
stressors that consist of (1) undergoing an 
initiation/hazing when crossing the equator for the 
first time, (2) serving in fire control and having 
to wear an asbestos suit, (3) being placed into 
correctional custody aboard ship for 20 days, (4) 
being in a combat ready status while the ship was 
located in the Gulf of Tonkin, and (5) seeing a 
friend jump overboard in an apparent suicide 
attempt.  Furthermore, if  this examiner's 
diagnosis differs from the diagnosis offered by the 
examining psychologist, the examiners should 
reconcile the differing diagnoses.  Likewise, if it 
is considered necessary to examine the veteran to 
obtain the requested opinion, that should be 
arranged.  If the physician who conducted the 
October 2007 VA examination is unavailable, the 
matter should be referred to another for the 
requested medical information.  

4.  Upon completion of the foregoing, the claims 
should be reviewed, and re-adjudicated.  If the 
decision is adverse, the veteran and his 
representative should be provided a supplemental 
statement of the case and given an opportunity to 
respond before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



